Citation Nr: 1451559	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  03-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disability for the period prior to March 25, 2011.

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability for the period since March 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 until his retirement in June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a TDIU.  

This matter was previously before the Board in July 2006, December 2007, and November 2009, at which times it was remanded for additional development.  In August 2012, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision, which set aside the August 2012 Board decision, and remanded the matter for further adjudication.  

The issue of entitlement to a TDIU for the period prior to March 25, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, for the period since March 25, 2011, the competent and probative evidence indicates that he is prevented from obtaining and retaining substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

For the period since March 25, 2011, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this decision, the Board grants a TDIU for the period from March 25, 2011, a fully favorable decision for that period.  Thus, there is no prejudice to the Veteran in proceeding with this issue and there is no need to discuss whether VA has complied with its duties to notify and assist.  As noted above, the issue of entitlement to a TDIU for the period prior to March 25, 2011, is not being decided at this time, but rather, remanded for additional development.

The Veteran asserts that his service-connected disabilities render him unemployable.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the record reflects that during the relevant period from March 25, 2011, the Veteran is eligible for TDIU consideration on a schedular basis, as his combined disability rating is 90 percent for his various service-connected disabilities, which include PTSD and panic disorder without agoraphobia (previously rated as anxiety with insomnia), evaluated as 70 percent disabling; bicipital tendinitis of the left shoulder, evaluated as 20 percent disabling; chondromalacia patella of the right knee, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; sinusitis, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; tension headaches, evaluated as 10 percent disabling; pes planus, evaluated as 10 percent disabling; hiatal hernia with gastroesophageal reflux disease, evaluated as 10 percent disabling; lupus (systemic lupus erythematous), evaluated as 10 percent disabling; and bicipital tendinitis of the right shoulder, evaluated as noncompensable.  38 C.F.R. § 4.16(a). 

The record further shows that the Veteran has not held substantially gainful employment during the period on appeal, or indeed, since March 2001, at which time he was working as a clerk at a VA Medical Center (VAMC).  Prior to that time, his work experience included 20 years in the United States Marine Corps, followed by work as an automotive technician from June 1998 to June 2000, and then his work as a clerk at a VAMC in 2001.  He stopped working following a March 2001 motor vehicle accident and the record shows that he has not worked since.  As for education, the record shows that the Veteran achieved a high school equivalency degree during his active service, and had no post-high school education.

During an April 2010 VA examination, the examiner found that if the Veteran were to return to work, he would experience "a severe level of occupational impairment" due to his reported generalized anxiety and panic attacks occurring multiple times a day and lasting up to one hour.  During a separate April 2010 VA examination, an examiner determined that most of the Veteran's disabilities are related to his systemic lupus erythematous (SLE), noting that his joints were all swollen and tender to touch, and his "inability to walk and do things is mainly related to his SLE."  With respect to the Veteran's prior work as an auto mechanic, the examiner concluded that "he will not be able to do the job he was trained for."  In a December 2010 VA addendum, an examiner found that the Veteran's "inability to work is from his SLE that is causing significant joint pain and making him practically unable to work."  Most recently, a May 2013 VA examiner changed the Veteran's service-connected psychiatric diagnosis to PTSD and panic disorder without agoraphobia, and noted that the PTSD and panic cause "serious impairment in social and occupational functioning." 

Significantly, at the time of the April 2010 and December 2010 opinions, the Veteran was not service connected for SLE.  However, in a June 2013 rating decision, service connection for SLE was established and the Veteran's psychiatric disability was increased to 70 percent disabling, both effective March 25, 2011.  

Upon consideration of the medical evidence noting the occupational impairments due to SLE and the Veteran's psychiatric disorder, along with the Veteran's other service-connected conditions, education and work history, the Board concludes that a TDIU is warranted from March 25, 2011, the date of service connection for SLE and of the increased rating for the Veteran's psychiatric disability.  


ORDER

A TDIU is granted as of March 25, 2011.


REMAND

For the issue of a TDIU for the period prior to March 25, 2011, the Board finds that remand is necessary for a new retrospective opinion.

In April 2010 and December 2010 opinions, a VA examiner determined that the Veteran's then-service-connected disabilities did not render him unemployable.  It appears that the examiner relied heavily upon the fact that the Veteran also had SLE that significantly interfered with his overall functioning, but for which service connection was not yet established.  However, it does not appear that the examiner adequately considered whether the Veteran's service-connected disabilities, exclusive of SLE, could also independently render the Veteran unemployable.  Nor does it appear that any consideration was given to the Veteran's prior work, education, and training, to include an April 2002 SSA evaluation that determined the Veteran to be reading at a 6th grade level. 

Thus, it remains unclear whether the Veteran was unemployable prior to March   25, 2011, due solely to service-connected disabilities in effect for that period.  Therefore, the Board finds that a retrospective opinion is necessary to determine whether the combined effects of the Veteran's service-connected disabilities, including anxiety manifested by daily panic attacks, rendered him unemployable prior to March 25, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a retrospective opinion to determine if the Veteran was unemployable based on the combined effects of his then service-connected disabilities prior to March 25, 2011.  If available, the AOJ should request an opinion from a VA Occupational Medical Specialist.  The Veteran's claims file must be reviewed by the examiner and the examiner should explain the reasons for the opinions provided. 

The examiner must review all pertinent records associated with the paper and electronic claims files, with a particular emphasis on all relevant evidence dated prior to March 25, 2011.  The examiner must then opine as to whether the Veteran was unable to obtain and retain substantially gainful employment based on the combined effects of his service-connected disabilities (PTSD and panic disorder without agoraphobia, previously rated as anxiety with insomnia; bicipital tendinitis of the bilateral shoulder; chondromalacia patella of the bilateral knee; sinusitis; hypertension; tension headaches; pes planus; and hiatal hernia with gastroesophageal reflux disease) from March 21, 2001 (when the Veteran last worked), to March 25, 2011, without regard to his age or nonservice-connected disabilities.  The salient question is whether the Veteran was capable of performing the physical and mental acts required by employment from March 21, 2001 to March 25, 2011, with respect to his service-connected disabilities, education, training, and prior work history.   

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  After completion of the above, review the record      and determine if the Veteran's claim can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claim remains denied, issue a supplemental statement of the  case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


